Justice MARTINEZ
dissenting:
The Majority finds section 18 — 1— 105(l)(a)(V)(E), 6 C.R.S. (2002) inapplicable in this case because the trial court did not have authority over the parole revocation proceedings and sentencing on the prior felony conviction. Because the Majority’s interpretation, requiring a trial court’s authority over a prior sentence, is inconsistent with the plain meaning of section 18 — 1— 105(l)(a)(V)(E), and because the Majority has failed to explore the implications of its interpretation, I respectfully dissent.
The relevant facts are not in dispute, and thus I only repeat the essential details. When Mark Lowe Luther had discharged his term of incarceration on a reckless manslaughter conviction, a class four felony, he began serving a period of mandatory parole. He violated the mandatory parole when he fled to Texas, and subsequently pled guilty to attempted escape, also a class four felony. The trial court sentenced Luther to three years in the Department of Corrections, to be served consecutively to Luther’s reincar-ceration for the period remaining on mandatory parole.
I. Plain Meaning
I agree with the Majority that our interpretation of a statute must give effect to the General Assembly’s purpose or intent in enacting the statute. Martin v. People, 27 P.3d 846, 851 (Colo.2001). If the statutory language clearly sets forth its purpose, we need not apply additional rules of statutory construction to determine the statute’s meaning. Id. In light of our rules of statutory construction, and because section 18 — 1— 105(l)(a)(V)(E) is clear, we need look no further than its express language.
Although already quoted by the Majority, I repeat section 18 — 1—105(l)(a)(V)(E) to show that an offender sentenced consecutively to two or more felonies listed in sub-subpara-graph (A) serves only the mandatory period of parole for the highest class felony:
If an offender is sentenced consecutively for the commission of two or more felony offenses pursuant to sub-subparagraph (A) of this subparagraph (V), the mandatory periods of parole for such offender shall be the mandatory period of parole established for the highest class felony of which such offender has been convicted.
§ 18-l-105(l)(a)(V)(E). In my view, that provision clearly applies because Luther was sentenced consecutively for the commission of two felony offenses under sub-subpara-graph (A): the first in August 1995 for reckless manslaughter, a class four felony, and the second for attempted escape in July 1997, also a class four felony; and Luther faced two periods of mandatory parole. A plain-meaning application of section 18 — 1— 105(l)(a)(V)(E) to Luther’s felony convictions requires that he commence his attempted escape sentence upon his conviction of that offense — not, as the trial court ordered, after the conclusion of Luther’s reincarceration for violation of his mandatory parole. Maj. Op. at 1015. Because Luther was sentenced consecutively for the commission of two felonies, the mandatory period of parole for the highest class offense of which he was convicted is the period of parole he must serve. Since both of his convictions were class four felonies, either his mandatory parole upon the reckless manslaughter or his mandatory parole on the attempted escape must be served — but not both.
Section 18 — 1—105(l)(a)(V)(E) works in conjunction with section 17-22.5-101, 6 C.R.S. (2002), to assure that periods of incarceration precede one period of mandatory parole. Specifically, section 17-22.5-101 states that, for purposes of determining parole eligibility, an offender’s separate sentences are con*1019strued as one continuous sentence. As such, section 17-22.5-101 requires completion of all incarceration before an offender is parole eligible. In the case of a consecutive sentence, section 18-l-105(l)(a)(V)(E) prohibits multiple periods of mandatory parole. In conjunction, these provisions require that, in the event of a consecutive sentence, the incarceration portions of the sentence must be served before the mandatory parole, and that only one period of mandatory parole attaches. Therefore, Luther should serve one period of mandatory parole after he completes the incarceration portion of his attempted escape sentence.
II. The Trial Court’s Authority Over the Prior Sentence
The Majority’s contention, that the trial court had no authority over the parole revocation proceedings and sentencing on the prior reckless manslaughter conviction, and that section 18-l-105(l)(a)(V)(E) is therefore inapplicable, reads a requirement into the statute that is not there. Maj. Op. at 1015, 1016-1017. Because the Majority conditions the applicability of section 18 — 1— 105(l)(a)(V)(E) on the court’s authority over the prior proceedings, the Majority’s interpretation limits the scope of section 18-1-105(l)(a)(V)(E) to apply only when the same court sentences an offender to multiple felony offenses. Nothing in section 18-1-105(l)(a)(V)(E) even suggests that the same judge must sentence an offender on each of the two or more felony offenses for only one period of mandatory parole to attach. Moreover, the logical extension of the Majority’s interpretation leads to absurd results. Specifically, the Majority fails to account for those circumstances in which mandatory parole has not been revoked at the time of sentencing on a new offense. It is not uncommon for an offender to receive a consecutive sentence for a separate felony while still serving the incarceration component of an earlier sentence. Under the Majority’s reasoning, if the consecutive sentence is not imposed by the same court that imposed the earlier sentence, section 18-l-105(l)(a)(V)(E) would be inapplicable because the court had no authority over the earlier sentencing proceedings. As a result, the offender, at the time of sentencing on his second offense, would be exposed to two periods of mandatory parole.
I presume that the Majority does not intend to restrict the application of section 18-l-105(l)(a)(V)(E) to those circumstances where a single judge imposes all the sentences. Therefore, the Majority’s holding is not truly founded on the authority of the sentencing court, but instead on the basis that the offender who is reincarcerated is not serving a period of mandatory parole. I next address this contention.
III. A Reincarcerated Offender is Serving Mandatory Parole
In 1993, the General Assembly implemented a new sentencing scheme comprised of two separate components: a term of incarceration and a period of mandatory parole. § 18-1-105(1); Craig v. People, 986 P.2d 951, 958, 961-62 (Colo.1999). Section 18-1-105(l)(a)(V)(A) designates the length of mandatory periods of parole for felons, basing the length of the parole periods on the class of felony for which the individual was convicted. § 18-1-105(l)(a)(V)(A); Martin, 27 P.3d at 850.
This new sentencing scheme was a compromise to reduce prison time for offenders, thereby saving funds, Hearing on H.B. 93-1302 Before the House Judiciary Committee, 59th General Assembly, 1st Reg. Sess. (Feb. 16, 1993); simultaneously, the measure imposed a mandatory period of parole upon release from the custody of the department of corrections. Id. The net effect of this scheme resulted in keeping an offender in the system longer than the previous sentencing method, as the offender was supervised after release to ensure his successful integration into the community. Id.; see § 17-22.5-102.5, 6 C.R.S. (2002). Therefore, the legislation’s intent was not punitive; instead, it served to maintain public safety while reducing costs of incarceration.
Mandatory parole is an addition to the sentence of incarceration on a felony conviction; the portion to be served in prison is discharged once the felon is released to mandatory parole. § 18-l-105(l)(a)(V)(D). Thus, *1020although an offender has completed his sentence to incarceration, he has not discharged his sentence in its entirety and must also complete a period of post-incarceration supervision. Martin, 27 P.3d at 858 (once paroled, a mandatory parolee has discharged his prison sentence as a matter of law pursuant to section 18-l-105(l)(a)(V)(D), but must still fulfill the mandatory parole period of offender’s sentence); People v. Johnson, 13 P.3d 309, 313 (Colo.2000) (mandatory parole is a distinct element of sentencing, separate from the terms of incarceration or length of sentence imposed by the trial court).
Mandatory parole is different from the traditional notions of parole. Craig, 986 P.2d at 963. Prior to the mandatory parole-sentencing scheme, offenders could choose to serve some of their sentence in the community under supervision and reduce their period of incarceration. Id. Some offenders, however, chose to waive parole and serve their entire sentence within prison, in part to avoid post-release supervision. Id. After implementation of the new sentencing scheme, however, offenders must serve and cannot waive mandatory parole. § 18 — 1— 105(l)(a)(V)(B).
As suggested before, one purpose of post-incarceration supervision is to ensure the successful reintegration of an offender into a community. § 17-22.5-102.5. In some circumstances after a parole violation, mandatory parole can be served in a community corrections program, in home detention, or within a place of confinement. § 17-22.5^403(9)(f), 6 C.R.S. (2002). If a violation results in an offender’s reincarceration, he serves the period remaining on the mandatory parole of his original sentence in a place of confinement, § 17-22.5-403(8)(a), 6 C.R.S. (2002); the violation does not produce a new sentence. This proposition is further supported by Representative Kerns explanation, sponsor of H.B. 93-1002, that if mandatory parole is revoked, the offender continues to “serv[e] the community sentence, but [is] doing it in prison.” Hearing on H.B. 93-1002 Before the House Judiciary Committee, 59th General Assembly, 1st Reg. Sess. (March 2, 1993) (Amendment H.B. 1002.007 initially contained provisions for parole eligibility and earned time which were subsequently incorporated into H.B. 93-1302 in the April 2, 1993 Senate Judiciary Comm. Hearing).
In compliance with this sentencing scheme, Luther’s reckless manslaughter felony sentence was divided into two components: an eighteen-month incarceration at the department of corrections and a mandatory parole period of three years. Luther was serving the mandatory parole component of his sentence on reckless manslaughter at the time of his attempted escape. The Majority mischaracterizes Luther’s sentence. Although it initially acknowledges that a penalty to a felony offense includes components of a term of incarceration and mandatory parole, Maj. Op. at 1015, it later concludes, contradictorily, that since Luther had discharged his term of incarceration, he had discharged his sentence, Maj. Op. at 1016. Again, although Luther had discharged his term of incarceration, his sentence on the reckless manslaughter conviction, a class four felony, remained incomplete.
Further, the legislature intended that the mandatory parole period commence at the conclusion of the term of incarceration. § 18-l-105(l)(a)(V)(D). While reincarcerated for the term of mandatory parole, an offender is eligible at any time during reincarceration for release into the community as determined by the parole board. § 17-22.5-403(8)(a). Without imposing only one period of mandatory parole at the conclusion of the term of incarceration, Luther could be released to the community to serve the remainder of mandatory parole before commencing his term of incarceration on the attempted escape conviction. This absurd result is precisely what the General Assembly intended to avoid by the requirement in section 18 — 1— 105(l)(a)(V)(E) that “the mandatory period of parole ... shall be the mandatory period of parole established for the highest class felony.” § 18-l-105(l)(a)(V)(E).
The Majority addresses this absurdity by invoking section 17-22.5-1011 to ensure Lu*1021ther’s incarceration until he is eligible for parole on his attempted escape conviction. Specifically, the Majority’s application of section 17-22.5-101 requires Luther to complete all terms of incarceration prior to all periods of mandatory parole. Because Luther remains subject to incarceration until he is parole eligible on the attempted escape offense, he must serve that offense first. Maj. Op. at 1017. As the Majority concedes, Luther is immediately parole eligible on the reincarceration of the mandatory parole violation. As such, section 17-22.5-101 forces the Majority to require Luther to serve his consecutive sentence for, attempted escape before the sentence to which the Majority contends it is consecutive. According to the Majority, the attempted escape sentence is consecutive to the reincareeration period on the parole violation. Yet the Majority would have the reincarceration period served after the incarceration portion of the attempted escape sentence. While the Majority avoids an absurd result, it does so only by altering the meaning of the word “consecutive.” Therefore, I remain unconvinced by the Majority’s reasoning.
IV. Conclusion
While on mandatory parole, Luther’s impermissible departure from this state led to his sentence on attempted escape, a class four felony pursuant to section 18-8-208.1, 6 C.R.S. (2002). Section 18-8-105(l)(a)(V)(E) applies because Luther was sentenced consecutively for two felony convictions and both felonies have required periods of mandatory parole as listed in sub-subparagraph (A). Therefore, Luther should serve only one period of mandatory parole at the conclusion of his term of incarceration. Because the Majority ignores the plain meaning of section 18-l-105(l)(a)(V)(E) and finds it inapplicable to Luther’s consecutive sentence, I respectfully dissent.
I am authorized to say that Justice BENDER joins in this dissent.

. The Majority’s selective application of section 17-22.5-101, 6 C.R.S. (2002) to Luther’s reincar-ceration on his parole violation, to the exclusion of the rest of his sentence for reckless man*1021slaughter, results in giving the phrase “all sentences” dual meanings. Undoubtedly, the General Assembly regarded "all sentences” to mean an entire sentence, including both a term of incarceration and a period of discretionary parole, since section 17-22.5-101 was enacted before the enactment of mandatory parole. After enactment of section 18-1-105, "all sentences” in section 17-22.5-101 still includes an entire sentence — a term of incarceration and a period of mandatory parole. The Majority implies, however, that "all sentences” can, in select circumstances, have an entirely different meaning. Specifically, it includes in "all sentences” only the period of Luther’s reincarceration resulting from the violation of mandatory parole.